01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-471
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   SERGIO FRANCISCO SANDOVAL,           )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Distribution of Methamphetamine

15 Date of Detention Hearing:     October 16, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant has been charged with a drug offense, the maximum penalty of which

22 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to



     DETENTION ORDER
     PAGE -1
01 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

02          2.     Defendant is a United States citizen with ties to family in this country and in

03 Mexico. His employment activity is inconsistent. His criminal record includes active bench

04 warrants for failure to appear for hearing in a DWLS matter. Defense counsel indicates he

05 believes the defendant’s license was suspended for failure to pay child support. Defendant

06 could not provide the address of his proposed release address with his girl friend, but proposes

07 living with his uncle. The proposed release address is in the vicinity of the alleged drug

08 trafficking activity.   A large quantity of methamphetamine was involved in the alleged

09 distribution, as well as the trafficking of ten firearms, some of which had been altered to be

10 untraceable. The instant charges carry a mandatory minimum sentence of five years. The

11 AUSA proffers that the quantity of drugs involved may warrant charges carrying a mandatory

12 minimum sentence of ten years.

13          3.     Taken as a whole, the record does not effectively rebut the presumption that no

14 condition or combination of conditions will reasonably assure the appearance of the defendant

15 as required and the safety of the community.

16 It is therefore ORDERED:

17      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

18          General for confinement in a correction facility separate, to the extent practicable, from

19          persons awaiting or serving sentences or being held in custody pending appeal;

20      2. Defendant shall be afforded reasonable opportunity for private consultation with

21          counsel;

22      3. On order of the United States or on request of an attorney for the Government, the person



     DETENTION ORDER
     PAGE -2
01        in charge of the corrections facility in which defendant is confined shall deliver the

02        defendant to a United States Marshal for the purpose of an appearance in connection

03        with a court proceeding; and

04     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

05        for the defendant, to the United States Marshal, and to the United State Pretrial Services

06        Officer.

07        DATED this 16th day of October, 2019.

08

09                                                      A
                                                        Mary Alice Theiler
10                                                      United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
